                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
      v.                            )                 Criminal No. 18-0105 (PLF)
                                    )
SAMIRA JABR,                        )
                                    )
            Defendant.              )
____________________________________)


                           MEMORANDUM OPINION AND ORDER

               The Court held a sentencing hearing on July 24, 2019, at which time it sentenced

Ms. Jabr to time served, followed by 12 months of supervised release with certain conditions,

and payment of restitution totaling $480. The Court has not yet issued a judgment in this case.

Ms. Jabr challenges three aspects of the sentence imposed: (1) the restitution order and (2) two

special conditions of her supervised release – namely, the interview with Secret Service and the

search by the Probation Office. See Defendant’s Motion to Stay Payment of Restitution [Dkt.

No. 47]; Defendant’s Supplemental Sentencing Memorandum [Dkt. No. 48]; Defendant’s Reply

[Dkt. No. 52]. The government has stated that it does not object to removing the restitution

requirement from the judgment. See Government’s Response to Defendant’s Motion [Dkt. No.

53]. The parties continue to dispute the special conditions of supervised release. See

Government’s Response to Defendant’s Supplemental Sentencing Memorandum [Dkt. No. 52].

               The question now is whether the Court has the authority to vacate the restitution

order and/or to amend the special conditions of supervised release should it agree that it is

appropriate to do so. See FED. R. CRIM. P. 35(a); see also United States v. Booker, 436 F.3d 238,

245 (D.C. Cir. 2006). Accordingly, it is hereby
               ORDERED that the government shall submit a supplemental memorandum on or

before September 23, 2019, explaining its interpretation of the Court’s current authority to

amend and/or vacate the sentence imposed orally during the July 24, 2019 sentencing hearing.

Ms. Jabr may respond on or before September 30, 2019.

               SO ORDERED.




                                                     ______________________
                                                     PAUL L. FRIEDMAN
                                                     United States District Judge
DATE: September 9, 2019




                                                2
